Reasons for Allowance
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The Information Disclosure Statements filed 10/21/20 and 6/15/21 have been entered.

	3.	The preliminary amendment filed 9/21/20 has been entered.

4.	An examiner’s amendment to the record appears below.  This was made to incorporate into each of the independent claims the necessary additional features to distinguish over the prior art of record.  Accordingly, some dependent claims were cancelled which otherwise now would be redundant. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Chuck Meeker on 9/30/21.

				Please rewrite the claims as follows:
1. 	(Currently Amended) A method for providing live help to a user of a client device, the method comprising:
	receiving a request for help from the client device located at a user location;
	obtaining from the client device: 
external device data identifying additional devices external to and in proximity to the client device, the additional devices selected from the group consisting of medical devices, diagnostic devices, laboratory devices, and research devices; and
location data representing spatial relationship(s) of the additional devices relative to the client device;
	displaying a live help provider graphical user interface in response to receiving the request for help, the live help provider graphical user interface depicting a provider graphical representation of the client device and respective provider graphical representations of the additional devices in a manner that identifies each of the additional devices and depicts the spatial relationship of each of the additional devices relative to the client device at the user location;
	processing inputs from a live help provider using the live help provider graphical user interface, wherein each input comprises specifying one of the respective provider graphical representations of the additional devices; and 
	transmitting instructions to the client device, each instruction being configured to cause an indicator to be displayed at a graphical user interface of the client device, the graphical user interface of the client device depicting respective client graphical representations of the additional devices in a manner that depicts the spatial relationship of each of the additional devices relative to the client device at the user location, the instructions corresponding, respectively, to the inputs from a live help provider, such that each indicator specifies one of the respective client graphical representations of the additional devices at the graphical user interface of the client device, thereby spatially indicating which of the additional devices for the user to operate.
2.	(Currently Amended) The method of claim 1, further comprising:
	displaying or causing to be displayed one or more live help elements at the graphical user interface of the client device, the one or more live help elements appearing as though the graphical user interface of the client device were a transparent or semitransparent window and the live help provider were touching, gesturing, or indicating from the opposite side of the window.

3.	(Currently Amended) The method of claim 1, further comprising:
	receiving the inputs from the live help provider from one or more of: a pointing device, a gesturing device, a keyboard, a motion capture device, and an imaging device.

4.	(Original) The method according to claim 3, wherein the motion capture device includes one or more of: a camera, a proximity sensor, a smart glove, a sonar, and an echolocation sensor.

5.	(Currently Amended) The method according to claim 1, wherein the live help provider is one or both of a remote human assistant and an automated help service.

6.	(Currently Amended) The method according to claim 1, further comprising:
	presenting, at the live help provider graphical user interface, a virtual reality environment, the virtual reality environment configured to allow the live help provider to indicate one or more actions corresponding to the one or more additional devices at the user location.

7.	(Cancelled) 


8.	(Currently Amended) A system for providing live help to a user of a client device, the system comprising:
	a processor; and 
	a memory storing instructions that are configurable to cause the system to:	
		receive a request for help from the client device located at a user location;
		obtain from the client device: 
external device data identifying additional devices external to and in proximity to the client device, the additional devices selected from the group consisting of medical devices, diagnostic devices, laboratory devices, and research devices; and
location data representing spatial relationship(s) of the additional devices relative to the client device;
display a live help provider graphical user interface in response to receiving the request for help, the live help provider graphical user interface depicting a provider graphical representation of the client device and respective provider graphical representations of the additional devices in a manner that identifies each of the additional devices and depicts the spatial relationship of each of the additional devices relative to the client device at the user location;
process inputs from a live help provider using the live help provider graphical user interface, wherein each input comprises specifying one of the respective provider graphical representations of the additional devices; and 
transmit instructions to the client device, each instruction being configured to cause an indicator to be displayed at a graphical user interface of the client device, the graphical user interface of the client device depicting respective client graphical representations of the additional devices in a manner that depicts the spatial relationship of each of the additional devices relative to the client device at the user location, the instructions corresponding, respectively, to the inputs from a live help provider, such that each indicator specifies one of the respective client graphical representations of the additional devices at the graphical user interface of the client device, thereby spatially indicating which of the additional devices for the user to operate.
9.	(Currently Amended) The system of claim 8, wherein the instructions are further configurable to cause the system to:
	display one or more live help elements at the graphical user interface of the client device, the one or more live help elements appearing as though the graphical user interface of the client device were a transparent or semitransparent window and the live help provider were touching, gesturing, or indicating from the opposite side of the window.

10.	(Currently Amended) The system of claim 8, wherein
	 the one or more inputs from the live help provider are from one or more of: a pointing device, a gesturing device, a keyboard, a motion capture device, and an imaging device.

11.	(Original) The system of claim 10, wherein the motion capture device includes one or more of: a camera, a proximity sensor, a smart glove, a sonar, and an echolocation sensor.

12.	(Currently Amended) The system of claim 8, wherein the live help provider is one or both of a remote human assistant and an automated help service.

13.	(Currently Amended) The system of claim 8, wherein the instructions are further configurable to cause the system to:	present, at the live help provider graphical user interface, a virtual reality environment, the virtual reality environment configured to allow the agent to indicate one or more actions corresponding to the one or more additional devices at the location of the user.

14.	(Cancelled) 


15. 	(Currently Amended) A computer program product comprising a non-transitory computer-readable medium and computer-readable program code capable of being executed by one or more processors when retrieved from the non-transitory computer-readable medium, the program code comprising instructions configurable to cause:
	receiving a request for help from the client device located at a user location;
	obtaining from the client device: 
external device data identifying additional devices external to and in proximity to the client device, the additional devices selected from the group consisting of medical devices, diagnostic devices, laboratory devices, and research devices; and
location data representing spatial relationship(s) of the additional devices relative to the client device;
	displaying a live help provider graphical user interface in response to receiving the request for help, the live help provider graphical user interface depicting a provider graphical representation of the client device and respective provider graphical representations of the additional devices in a manner that identifies each of the additional devices and depicts the spatial relationship of each of the additional devices relative to the client device at the user location;
	processing inputs from a live help provider using the live help provider graphical user interface, wherein each input comprises specifying one of the respective provider graphical representations of the additional devices; and 
	transmitting instructions to the client device, each instruction being configured to cause an indicator to be displayed at a graphical user interface of the client device, the graphical user interface of the client device depicting respective client graphical representations of the additional devices in a manner that depicts the spatial relationship of each of the additional devices relative to the client device at the user location, the instructions corresponding, respectively, to the inputs from a live help provider, such that each indicator specifies one of the respective client graphical representations of the additional devices at the graphical user interface of the client device, thereby spatially indicating which of the additional devices for the user to operate.

16.	(Currently Amended) The computer program product of claim 15, wherein the instructions are further configurable to cause:	
	displaying one or more live help elements at the graphical user interface of the client device, the one or more live help elements appearing as though the graphical user interface of the client device were a transparent or semitransparent window and the live help provider were touching, gesturing, or indicating from the opposite side of the window were touching, gesturing, or indicating from the opposite side of the window.

17.	(Currently Amended) The computer program product of claim 15, wherein the instructions are further configurable to cause:	
	receiving the one or more inputs from the live help provider from one or more of: a pointing device, a gesturing device, a keyboard, a motion capture device, and an imaging device.

18.	(Currently Amended) The computer program product of claim 15, wherein the live help provider is one or both of a remote human assistant and an automated help service.

19.	(Currently Amended) The computer program product of claim 15, wherein the instructions are further configurable to cause:
	presenting, at the live help provider graphical user interface, a virtual reality environment, the virtual reality environment configured to allow the live help provider to indicate one or more actions corresponding to the additional devices at the location of the user.	

20.	(Cancelled) 


5.	The following is an examiner’s statement of reasons for allowance:  The Examiner’s amendment places the application into condition for allowance by incorporating into each of the independent claims the necessary additional features to distinguish over the prior art of record, including specifying that there are a plurality of the additional devices and that they are explicitly selected from the group consisting of medical devices, diagnostic devices, laboratory devices, and research devices; the live help provider graphical user interface depicting a provider graphical representation of the client device and respective provider graphical representations of the additional devices in a manner that identifies each of the additional devices and depicts the spatial relationship of each of the additional devices relative to the client device at the user location; and the graphical user interface of the client device depicting respective client graphical representations of the additional devices in a manner that depicts the spatial relationship of each of the additional devices relative to the client device at the user location, the instructions corresponding, respectively, to the inputs from a live help provider, such that each indicator specifies one of the respective client graphical representations of the additional devices at the graphical user interface of the client device, thereby spatially indicating which of the additional devices for the user to operate.  Thus the claims now overcome prior art which merely mirrors or reproduces a client screen onto a help provider’s screen or that merely shows a representation of additional devices on the help provider’s screen or on the client’s screen, which was also relevant to the parent application claims.  In this embodiment, the live help provider has the spatial representation of the external devices relative to the client device displayed on the live help provider’s interface so that the live help provider can provides instructions to indicate to a user at a client device as to where spatially the specific external devices (from the group consisting of medical devices, diagnostic devices, laboratory devices, and research device) are located relative to the client device interface the user is viewing, that the user is to operate.  Green et al displays spatial relationships between multiple medical devices for guidance to a user, but does not show the live help provider nor its instructions in real time to guide the user spatially as to which particular device to operate, as is shown in the amended claims.  Clough also shows direction indicators to represent different devices, but does not show the spatial relationships as in the present invention, nor does Clough show the live help provider nor its instructions in real time to guide the user spatially as to which particular device to operate, as is shown in the amended claims.  Independent claims (1 – method, 8 – apparatus, 15 – non-transitory medium) are not set forth in the prior art of record.  Furthermore, because the amendment adds many new features to the claims, including 1) the explicit embodiment of the group consisting of medical devices, diagnostic devices, laboratory devices, and research device; and 2) the specific details in which the live help provider has the spatial representation of the external devices relative to the client device displayed on the live help provider’s interface so that the live help provider can provides instructions to indicate to a user at a client device as to where spatially the specific external devices are located relative to the client device interface the user is viewing, that the user is to operate; therefore, these claims distinguish significantly over those of the allowed parent application (now US Patent 10,725,801) and there is not a double patenting issue.  Therefore a terminal disclaimer is not required.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/Primary Examiner, Art Unit 2174